522 N.E.2d 919 (1988)
John Michael SCHEETZ, Appellant (Petitioner),
v.
Sandra Marie SCHEETZ, Appellee (Respondent).
No. 2-785-A-229.
Court of Appeals of Indiana, Second District.
May 12, 1988.
*920 Michael A. Bergin, Locke, Reynolds, Boyd & Weisell, Indianapolis, for appellant.
William T. Rosenbaum, Indianapolis, Chris L. Shelby, Lebanon, for appellee.

ON REHEARING
BUCHANAN, Judge.
In our opinion in this case, Scheetz v. Scheetz (1987), Ind. App., 509 N.E.2d 840, we affirmed the trial court's judgment in all respects, except we reversed as to granting Sandra (wife) relief under Indiana Rules of Procedure, Trial Rule 60.
Apparently, the parties interpret our opinion as permitting the trial court to reopen the case now for the presentation of additional evidence on the subject of valuation of the property of the parties. This is not so. A full evidentiary hearing was conducted in this dissolution proceeding. The parties are bound by the evidence they introduced at trial. See In Re Marriage of Church (1981), Ind. App., 424 N.E.2d 1078, trans. denied; see also Showley v. Showley (1983), Ind. App., 454 N.E.2d 1230. The trial court may not reopen the case for the purpose of allowing additional evidence to be presented by either party but may on remand make any adjustments it deems necessary from the evidence already before the court.
Rehearing denied.
NEAL and ROBERTSON, JJ., concur (sitting by designation).